Citation Nr: 0433716	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  96-05 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) rating for 
postoperative residuals of a left inguinal hernia.  

ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to 
March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a compensable rating for 
postoperative residuals of a left inguinal hernia.  In 
December 2000 and May 2003, the Board remanded the claim for 
further action.  In November 2003, the Board notified the 
veteran that his attorney's accreditation had been canceled 
to represent claimants for VA.  He was given the opportunity 
to select an accredited service organization, claims agent, 
or private attorney as a representative.  He did not respond.  
Therefore, he remains unrepresented in this matter.  

In August 2004, after receiving notice of the veteran's 
change of address, this case was transferred from the 
Chicago, Illinois RO to the Cleveland, Ohio RO.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran's left inguinal hernia did not recur and the 
veteran does not wear a truss or other device.  

3.  The veteran's postoperative scar of the left inguinal 
hernia was 6 cm. in length, nonadherent, flat, and nontender.   



CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
postoperative residuals of a left inguinal hernia have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.114, 4.118, (Diagnostic Codes 7338, 7802, 7803, 
7804, 7805) (2002)(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case and 
supplemental statements of the case adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for an increased rating.  Furthermore, the RO sent a 
letter to the veteran in June 2003, which asked him to submit 
certain information, and informed him of the elements needed 
to substantiate his claim.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  Therefore, the Board finds that 
the Department's duty to notify has been fully satisfied with 
respect to the increased rating claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  While that did not occur here, content 
complying notice was eventually accomplished, together with 
proper subsequent VA process.  The veteran was also provided 
an opportunity to testify at a hearing, which he declined.  
In view of this, the veteran is not considered prejudiced by 
any defect in the timing of the VCAA notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran underwent VA examination in 
October 1998, February 2001, and August 2003, in connection 
with this claim.  The veteran has not identified any 
additional evidence pertinent to his claim not already of 
record, and there are no known additional records to obtain.  
There is nothing further that can be done in this respect.

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Increased  Rating

In a rating decision of April 1980, the RO granted service 
connection for status post left inguinal herniorrhaphy, and 
assigned a noncompensable rating, effective February 1980.  
This noncompensable rating has remained in effect since that 
date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  
38 C.F.R. § 4.7.  

The veteran underwent VA examination in October 1998.  He was 
seen complaining of lower left inguinal pain.  He indicated 
that he had left inguinal surgery while in Vietnam and had 
pain since then, especially on erection and ejaculation.  
Physical examination revealed that the left inguinal area and 
cord were mildly tender.  His abdomen was otherwise soft.  It 
was noted that this was the veteran's first time to 
genitourinary clinic for complaints of left inguinal area and 
cord pain.  He was referred to the surgical clinic for an 
assessment.  

Later that month, the veteran was again seen by VA in a 
surgical consultation regarding his left inguinal hernia 
repair.  The veteran complained of inguinal hernia repair in 
1968 with gradual progressing pain.  He related that he felt 
the pain on and off throughout the week which exacerbated 
while sitting in a chair with legs closed together.  He 
claimed there was no defect in the hernia and stated that 
there were no problems with the hernia repair.  He maintained 
that the pain did not radiate.  Physical examination of the 
left inguinal area revealed mild pain to palpation of the 
cord or scrotum.  There was no evidence of a hernia.  The 
assessment was that the veteran had intermittent pain in the 
left groin area with no evidence of a hernia.  The examiner 
indicated that the veteran had a hernia repair in 1968, 
therefore, it could be possible that scar tissue had 
developed through the years that had impinged upon the left 
inguinal nerve in the region of the superficial injury.  He 
was directed to consult with the pain clinic and for pain 
management, to administer analgesics before activity.  

The veteran underwent a VA examination in February 2001.  The 
veteran complained of mild pain in the left inguinal area at 
the site of the incision with certain movements and after 
sex.  He complained that the pain had worsened in 1998, and 
the discomfort had remained the same since that time.  
Physical examination revealed the veteran had no apparent 
discomfort in walking or moving about the examining room.  
Examination of the abdomen revealed a residual scar overlying 
the inguinal canal from a left inguinal herniorrhaphy.  There 
was no tenderness when pressure was applied over the inguinal 
area.  There was no hernia.  When a finger was inserted for 
evaluation of the cord, there was mild tenderness noted of 
the left inguinal cord, which the veteran indicated remained 
the same as it was in 1998.  There was no anatomical 
abnormality of the cord and there was no ulceration or 
adherence.  There was no other anatomical abnormality of the 
site of the herniorrhaphy or the left testicle.  The 
diagnosis was postoperative left herniorrhaphy with described 
residuals.  Aside from the tenderness of the left cord, there 
was no disablement found.  The residuals did not limit the 
veteran's function.  

The veteran again underwent VA examination in August 2003.  
The examiner indicated that the veteran had a left inguinal 
hernia scar that was 6 cm., flat, nontender, with no bulging 
noted.  The scar was nonadherent and the color blended in 
with the surrounding skin.  The veteran described that he was 
aware that he had something done "down there," but denied 
pain or reoccurrence.  No truss was indicated.  The examiner 
indicated that the abdomen had good tone, and bowel sounds 
were active in all quadrants.  It was nontender, with no 
masses or organomegaly.  The diagnosis was service connected 
inguinal hernia, stable without sequelae.  

Under the criteria of Diagnostic Code 7338, a noncompensable 
disability rating is warranted for an inguinal hernia that is 
small, reducible, without true hernia protrusion, or that is 
not operated but remediable.  A 10 percent disability rating 
is warranted for postoperative recurrent hernia that is 
readily reducible and well supported by a truss or belt.  A 
30 percent rating is warranted for a small, postoperative 
recurrent, or unoperated irremediable hernia that is not well 
supported by truss, or not readily reducible.  A 60 percent 
disability rating is warranted for a large, postoperative, 
recurrent hernia, that is not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.  A 10 percent disability rating is added for 
bilateral involvement, provided that the second hernia is 
compensable.  The more severely disabling hernia is to be 
evaluated, and 10 percent added for the second hernia, if the 
latter is of compensable degree.  
38 C.F.R. § 4.114, Diagnostic Code 7338.  

A review of the record reveals that assignment of a 
compensable evaluation for postoperative residuals of a left 
inguinal hernia is not appropriate at this time.  

The veteran has undergone four examinations in connection 
with this claim and all of the examinations indicate that the 
veteran's left inguinal hernia had not reoccurred.  In the 
area of the hernia, the veteran denied complaints of pain.  
Although there were findings of mild tenderness noted of the 
left inguinal cord, there was no other disablement found.  
Since the hernia had not recurred, nor was the use of a truss 
required, the veteran's postoperative residuals of an 
inguinal hernia is most appropriately rated as 
noncompensable, under the diagnostic criteria set forth in 
Diagnostic Code 7338.  Although the veteran has complained of 
mild tenderness, those complaints alone do not support 
assignment of a compensable rating under the rating criteria.  
The veteran does not warrant a compensable rating based upon 
findings related to his postoperative inguinal hernia.  

The veteran may also be rated under the diagnostic criteria 
for scars, based on the nature and extent of his surgical 
scar.  Pursuant to the Board's May 2003 remand, it was 
determined that since the veteran's postoperative residuals 
of a left inguinal hernia included a scar, the veteran's 
disability should be rated under the criteria for scars.  
Effective August 30, 2002, VA revised the criteria for 
evaluation disorders of the skin, including scars.  

Under the criteria in effect prior to August 2002, a 10 
percent rating was warranted when superficial scars were 
poorly nourished with repeated ulceration.  38 C.F.R. § 
4.118, DC 7803.  A 10 percent rating was also warranted for 
superficial scars which were painful and tender on objective 
demonstration.  Scars were also rated based on the limitation 
of motion of the affected part. 38 C.F.R. § 4.118, DC 7805.  

In accordance with the revised regulations, a 10 percent 
rating is warranted for a scar (other than those involving 
the head, face, or neck) under the following circumstances: 
when it is deep or causes limited motion, provided that it 
covers an area or areas exceeding 6 square inches (39 sq. 
cm.)  (38 C.F.R. § 4.118, DC 7801); when it is superficial 
and does not cause limited motion, provided that it covers an 
area or areas of 144 square inches (929 sq. cm.) or greater  
(38 C.F.R. § 4.118, DC 7802); when it is superficial and 
unstable (38 C.F.R. § 4.118, DC 7803); or when it is 
superficial but painful on examination (38 C.F.R. § 4.118, DC 
7804).

A deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, DC 7801, Note (2).  A superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, DC 7803, Note (2).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803, 
Note (1).  

Other scars are rated based on the limitation of function of 
the affected part. 
38 C.F.R. § 4.118, DC 7805.

Based on the foregoing, the veteran's service-connected 
postoperative residuals of a left inguinal hernia does not 
warrant a compensable rating on the basis of the scar under 
the old or new criteria.  At no time during this rating 
period has the veteran's left inguinal surgical scar been 
described as poorly nourished with repeated ulceration, 
painful and tender on objective demonstration, or limiting 
any function in the area of the hernia repair.  Although the 
veteran did complain of tenderness, that was in the area of 
his scrotum and was not of the area of his scar which was 
said of have no pain related to it.  Therefore, a compensable 
evaluation for the veteran's left inguinal hernia scar is not 
warranted under the old criteria.  

Under the revised criteria, the veteran's postoperative 
residuals of a left inguinal hernia still do not warrant a 
compensable rating on the basis of the surgical scar.  There 
was no limited motion noted, the veteran's scar is only 6 cm. 
in length, and again, was not painful on examination.  
Therefore, a compensable evaluation for the veteran's left 
inguinal hernia scar is not warranted under the revised 
criteria.  

Consideration is also given to assignment of an 
extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1).  Under that regulation, an 
extraschedular evaluation may be assigned in exceptional 
cases where the schedular evaluations are found to be 
inadequate.  The governing norm in such cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  The Board observes that it has not been 
contended or otherwise indicated that the service-connected 
postoperative residuals of a left inguinal hernia has 
resulted in any hospitalization or other extensive treatment 
regimen.  In addition, there is no contention or evidence of 
record showing that the veteran's postoperative residuals of 
a left inguinal hernia interferes with any employment to a 
degree that would render the application of the regular 
schedular standards impractical.  Based on the evidence of 
record and the veteran's contentions, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Accordingly, a compensable evaluation for 
postoperative residuals of a left inguinal hernia on a 
schedular or extraschedular basis is not warranted.



ORDER

Entitlement to a compensable rating for postoperative 
residuals of a left inguinal hernia is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



